DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,617,041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-3 and 5-9 are allowed, and claim 4 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for cooling structure inside enclosure, does not disclose, teach or suggest, following subject matter in claims:  
an enclosure having first and second compartments having respective first and second opposing walls; 
a cooling structure between the first and second compartments and having a coolant passage defined therein configured to support a coolant flow in a direction parallel to the first and second opposing walls; 
first and second semiconductor switches on respective ones of the first and second walls on opposite sides of the coolant passage and configured to be cooled by the coolant flow; 
first and second contactors disposed in respective ones of the first and second compartments on respective ones of the first and second walls and electrically coupled to respective ones of the first and second semiconductor switches; 

Prior arts, Matouk, Liu and Eichler disclose related structural elements for cooling structure inside enclosure, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835